Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made this 23rd day of April, 2008 to be effective
from and after March 24, 2008 (the “Effective Date”), by and between DAVID T.
GIBBONS (“Executive”) and COTT CORPORATION, a corporation incorporated under the
laws of Canada (the “Company”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to enter into employment with the Company on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the promises and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

1. Employment; Position and Duties. The Company agrees to employ the Executive
as Interim Chief Executive Officer of the Company, and the Executive agrees to
perform such duties as are consistent with that position and such duties as
reasonably may be related to it and assigned to him from time to time by the
Company’s Board of Directors. The Executive will devote substantially all of his
business time, attention, skill, and energy to the business and affairs of the
Company. Anything herein to the contrary notwithstanding, nothing shall preclude
the Executive from (a) serving on the boards of directors of a reasonable number
of trade associations and/or charitable organizations, (b) engaging in
charitable activities and community affairs, (c) managing his personal
investments and affairs, and (d) continuing to serve on boards of directors of
which he is a member as of the Effective Date, provided that any or all of the
foregoing activities do not materially interfere with the proper performance of
his duties and responsibilities as the Company’s Interim Chief Executive Officer
and are undertaken in accordance with the Company’s policies as in effect from
time to time.

The Executive hereby represents and confirms that he is not bound by any
restrictive covenants that would prevent or impair his employment by the
Company.

2. Term. Subject to the termination provisions hereof, the term of this
Employment Agreement shall be for a period of six months, commencing on the
Effective Date. Unless this Agreement shall have been terminated in accordance
with its terms, at the close of business on each of September 24, October 24,
November 24 and December 24, 2008 and January 24 and February 24, 2009, the term
of this Agreement shall be automatically extended for one month to the close of
business on the 24 th day of the next immediately succeeding month. The parties
may by mutual written agreement further extend the term of this Employment
Agreement for such additional periods and on such other terms and conditions as
they may determine.

3. Compensation and Benefits. Subject to the terms and conditions of this
Agreement, the Company agrees to pay or provide to the Executive (or his estate
or personal representative, in the event of his death) the following
compensation and benefits:

a. Base Salary. The Executive’s base salary shall be at the rate of $725,000 per
year, payable monthly in accordance with the Company’s regular payment practices
as in effect from time to time.



--------------------------------------------------------------------------------

b. Benefits. Neither the Executive nor his spouse, children, or other members of
his family shall participate in or receive any health, welfare, insurance, or
other benefits from the Company that may from time to time be provided by the
Company to other employees. Except as specifically set forth in this Section 3,
the Executive shall not, for example, participate in the Company’s annual
performance bonus plan for 2008 or in any retirement, retention or other similar
plan provided by the Company. Should the Executive remain employed as the
Company’s Interim Chief Executive Officer after January 1, 2009, the
Compensation Committee of the Board of Directors shall consider the
appropriateness of providing incentive compensation to the Executive in addition
to that provided for herein.

c. Reimbursement. The Company shall reimburse the Executive in accordance with
the Company’s regular policies and practices for travel and other business
expenses reasonably incurred by him in connection with the business of the
Company upon presentation by the Executive of substantiating evidence thereof.
In this regard, the Executive’s reasonable expenses incurred in connection with
commuting to the Company’s headquarters in Tampa, Florida shall be reimbursed.
For calendar 2008, the Company shall also reimburse the Executive for up to
$17,000 of personal financial planning services.

d. Automobile. The Company shall provide to the Executive, and the Executive
shall have the sole and exclusive right to use, a vehicle reasonably acceptable
to the Company and the Executive. The vehicle provided pursuant to this
paragraph 3(d) shall not be used by the Executive for personal purposes – i.e.,
for purposes aside from (i) travel between Naples, Florida (where the
Executive’s residence is located), and Tampa, Florida, (ii) travel during time
periods when the Executive is in Tampa, Florida, and (iii) other
business-related travel. If any vehicle provided pursuant to this Section is no
longer reasonably serviceable, the Company shall replace or cause the
replacement of such vehicle with a substantially similar vehicle.

e. Apartment. The Company shall maintain for the Executive an apartment
reasonably acceptable to the Executive and the Company in Tampa, Florida.

f. Tax Treatment and Gross-Up Payments. It is the intent and understanding of
the Company and the Executive that the Company’s provision of the automobile and
apartment referred to in paragraphs 3(d) and 3(e) will constitute nontaxable
“working condition fringes” for the Executive under Internal Revenue Code
section 132(d) and Treasury Regulation section 1.132-5, because the Executive’s
employment at the Company’s office in Tampa, Florida, is currently expected to
last for less than one year, the automobile and apartment are to be used for
purposes of business travel by the Executive and the expenditures for them would
therefore constitute deductible business expenses of the Executive if incurred
by him directly. If it shall ultimately be determined that the Executive is
taxable, in whole or in part, on the value of the use of the automobile and the
apartment, the Company shall pay to the Executive such additional amount of
compensation as will be sufficient, on an after-tax basis, to reimburse the
Executive for such tax liability, provided that the Executive has complied with
his obligations under paragraph 3(d) and has otherwise cooperated in furnishing
any required documentation to support the tax position stated in the preceding
sentence.



--------------------------------------------------------------------------------

g. Vacation. The Executive shall be entitled to four weeks of vacation time in
each calendar year during the term hereof. The Executive shall not be entitled
to compensation for any unused vacation time in any year. The Executive shall
also be entitled to the paid holidays provided by the Company to all of its
employees.

h. Restricted Stock Units Payable in Cash.

i. Grant of Restricted Stock Units. Effective March 24, 2008, the Company shall
grant to the Executive restricted stock units payable in cash as set forth in
Section 3 (h) (iii) or, if applicable, Section 3 (h) (iv) below in respect of
720,000 shares of the Company’s Common Stock.

ii. Vesting. Of these units, 360,000 shall be immediately vested. Subject to
accelerated vesting as provided in Section 3 (h) (iv) below, of the remaining
360,000 units, 60,000 shall vest on each of the 24th day of October, November
and December 2008 and January, February and March 2009, provided that the
Executive is still employed by the Company as its Interim Chief Executive
Officer on the applicable vesting date and that this Agreement has not
terminated prior to that date.

iii. Payments. Subject to the alternative payment provisions of Section 8 below,
on November 15 , 2008, and again on the last day (or if such day is not a
business day, the first day business day thereafter) of each of November and
December, 2008 and January, February, and March and April, 2009 (provided that,
except in the case of vested units, the Executive is still employed by the
Company as its Interim Chief Executive Officer on the immediately preceding
vesting date and that this Agreement has not terminated prior to that date), the
Company shall make payment to the Executive in respect of all vested but not
previously paid restricted stock units. The payments made to the Executive on
each date identified above (each, a “Payment Date”) shall be the cash amount
that is equal to the number of units for which payment is being delivered
multiplied by the average closing price of the Company’s Common Stock on the New
York Stock Exchange over the 15 trading days most immediately preceding the
Payment Date.

iv. Accelerated Vesting and Payment Upon a Change of Control. In the event of a
Change of Control, as defined below (provided that the Executive is still
employed by the Company as its Interim Chief Executive Officer immediately prior
to the Change of Control and that this Agreement has not terminated prior to
that time), all unvested restricted stock units granted hereunder shall
immediately vest and the amounts payable in respect thereof shall be promptly
paid to the Executive, with the date of payment being the effective date of the
Change of Control. For the purposes of this Agreement, a Change of Control shall
mean:

(A) (1) A takeover bid (within the meaning of the Securities Act (Ontario)),
other than a takeover bid exempt from the requirements of Part XX of such Act
pursuant to sub-section 93(1)(b) or (c) thereof, is completed in respect of more
than fifty one percent (51%) of the Company’s then outstanding common shares or
(2) any person or group



--------------------------------------------------------------------------------

within the meaning of the United States Securities and Exchange Act of 1934, as
amended to the date hereof, and Regulation 13D-6 thereunder acquires in a single
transaction or series of transactions fifty one percent (51%) or more of the
Company’s then outstanding common shares and, in either case, the majority of
the members who were members of the Board of Directors of the Company prior to
completion of such acquisition are replaced within 60 days following the date on
which the fifty one percent (51%) threshold is exceeded, or

(B) Any of the following occur: (1) any consolidation, merger or amalgamation of
the Company with or into any other corporation whereby the voting shareholders
of the Company immediately prior to such event receive less than 50% of the
voting shares of the consolidated, merged or amalgamated corporation; (2) a sale
by the Company of all or substantially all of the Company’s undertakings or
assets; (3) a proposal by or with respect to the Company being made in
connection with a liquidation, dissolution or winding up of the Company; (4) any
reorganization, reverse stock split or recapitalization of the Company that
would result in a Change of Control as otherwise defined herein; or (5) any
transaction or series of related transactions having directly or indirectly, the
same effect as any of the foregoing; and, in the case of any event occurring
under (A) or (B).

v. Further Assurances. At the request of either the Company or the Executive,
the Company and the Executive shall each execute and deliver to the other such
grant or other agreements as may be necessary to effectuate the provisions of
this Section 3(h), in all cases in form and substance reasonably acceptable to
each of them.

i. Indemnification. The Company agrees that the Executive shall be indemnified
in accordance with the Company’s by-laws in effect from time to time and in
accordance with the existing indemnification agreement between the Company and
the Executive.

j. Insurance. The Company shall maintain directors’ and officers’ liability
insurance for the benefit of the Executive in accordance with the Company’s
applicable policies and as generally provided to the other directors and
executive officers of the Company.

4. Restrictive Covenants.

a. The Executive will not at any time, without the prior written consent of the
Company, during the Term of this Agreement or for a period of 12 months after
the termination of the Executive’s employment (regardless of the reason for such
termination), either individually or in partnership, jointly or in conjunction
with any person or persons, firm, association, syndicate, company or
corporation, whether as agent, shareholder, employee, consultant, or in any
manner whatsoever, directly or indirectly:

i. anywhere in the Territory, engage in, carry on or otherwise have any interest
in, advise, lend money to, guarantee the debts or obligations of, permit the
Executive’s name to be used in connection with any business which is competitive
in a material way to the Business or which provides the same or substantially
similar services or products as the Business.



--------------------------------------------------------------------------------

ii. for the purpose, or with the effect, of competing with any business of the
Company, solicit, interfere with, accept any business from or render any
services to anyone who was a client or prospective client of the Company or any
Affiliate at any time during the period during which Executive served under the
terms of this Agreement;

iii. solicit or offer employment to any person employed or engaged by the
Company or any Affiliate at any time during the period during which Executive
served under the terms of this Agreement.

b. For the purposes of the Agreement:

i. “Territory” shall mean the countries in which the Company and its
subsidiaries conduct the Business;

ii. “Business” shall mean the business of manufacturing, selling or distributing
carbonated soft drinks, juices, water and other non-alcoholic beverages to the
extent such other non-alcoholic beverages contribute, or are contemplated or
projected to contribute, materially to the profits of the Company at the time of
the Executive’s termination of employment.

iii. “Affiliate” shall have the meaning ascribed to that term in Rule 12b-2
under the United States Securities Exchange Act of 1934, as amended to the date
hereof.

c. Nothing in this Agreement shall prohibit or restrict the Executive from
holding or becoming beneficially interested in up to five (5%) percent of any
class of securities in any corporation provided that such class of securities
are listed on a recognized stock exchange in Canada or the United States or on
the NASDAQ.

d. The parties acknowledge that the restrictions in this Section 4 are
reasonable in all of the circumstances and the Executive acknowledges that the
operation of restrictions contained in this Section 4 may seriously constrain
his freedom to seek other remunerative employment.

5. Inventions. The Executive acknowledges and agrees that all right, title and
interest in and to any information, trade secrets, advances, discoveries,
improvements, research materials and data bases made or conceived by the
Executive prior to or during his employment relating to the business or affairs
of the Company, shall belong to the Company. In connection with the foregoing,
the Executive agrees to execute any assignments and/or acknowledgements as may
be requested by the Board of Directors from time to time.

6. Policies. The Executive will comply with all applicable policies of the
Company, including the Company’s Insider Trading Policy and Insider Reporting
Procedures (copies of which have been provided to the Executive) in respect of
any securities of the Company acquired by the Executive.



--------------------------------------------------------------------------------

7. Nondisparagement. The Executive shall not disparage the Company or any of its
affiliates, directors, officers, employees or other representatives in any
manner and shall in all respects avoid any negative criticism of the Company;
provided that, nothing in this Agreement shall preclude you from prosecuting
your rights under this Agreement, from providing truthful and accurate testimony
in response to any judicial or administrative subpoena or cooperating with any
investigation of the Company, any of its Affiliates or any of its officers,
agents or directors by any agency of any federal, state, provincial or local
government having jurisdiction thereof. This obligation will survive any
termination of this Agreement.

8. Termination. This Agreement may be terminated as follows:

a. Termination for Convenience. This Agreement may be terminated for convenience
by either the Company or the Executive at any time upon 30 days’ prior written
notice for any reason.

b. Termination Without Action By Either Party. This Agreement shall terminate
without further action by either party automatically and immediately upon the
first to occur of: the occurrence of a Change of Control; the death of the
Executive; the good faith and reasonable determination of the Board of Directors
(based on medical advice) that the Executive has become disabled and cannot
effectively perform his duties hereunder; the effective date of the appointment
by the Company of a permanent Chief Executive Officer to replace the Interim
Chief Executive Officer; the close of business on March 24, 2009.

c. Payments Upon Termination. Following termination, the Executive shall be paid
the following amounts:

i. All Terminations. Upon any termination of this Agreement, the Company shall
pay to the Executive, or, in the case of a termination due to his death or
disability, his heirs or personal representatives, as appropriate, (A) all
amounts of base salary accrued through the date of termination and not
previously paid to the Executive, his heirs, or personal representatives,
(B) all amounts due in respect of all vested restricted stock units payable in
cash and not previously paid to the Executive, his heirs or personal
representatives, and (C) all reimbursement to which the Executive is entitled
through the date of termination and not previously paid to the Executive, his
heirs or personal representatives.

ii. Termination Due to a Change of Control. As noted above under the caption
“Restricted Stock Units Payable in Cash,” the vesting of restricted stock units
granted hereunder accelerates upon a Change of Control. Thus, for the sake of
clarity, the payment of amounts in respect of vested restricted stock units
referred to in the preceding paragraph shall include payment in respect of
units, the vesting of which accelerated as a result of the Change of Control.

iii. Termination Prior to the Expiration of Six Months. In addition to the
foregoing, if this Agreement is terminated by the Company for “Cause” before the
Executive shall have received (including any amounts payable pursuant to
paragraph 8(c)(i)) payments of base salary equal to or greater than $362,500,
the Company shall pay to the Executive, his heirs or personal representatives,
the positive difference between $362,500 and the amounts of base salary
previously paid to the Executive (including in that amount of base salary
payable upon termination pursuant to paragraph 8(c)(i)).



--------------------------------------------------------------------------------

For purposes of this Employment Agreement, “Cause” shall mean(i) any material
act of dishonesty by Executive; (ii) any material act or omission by the
Executive involving misfeasance or gross negligence in the performance of his
duties hereunder; (iii) indictment for any felony; (iv) abuse of alcohol or use
of illegal drugs; or (v) the Executive’s material breach of this Agreement or of
any material policy of the Company, unless the Executive cures such breach
within a reasonable time after having received prior notice of the alleged
material breach.

iv. Incidental Matters Relating to Termination. Upon any termination of this
Agreement:

(A) Return of Company Property. The Executive shall promptly return or cause to
be returned to the Company all books, documents, computer disks, and diskettes,
and other electronic data, effects, money, securities, or other property
belonging to the Company or for which the Company is liable to others, which are
in the possession, charge, control or custody of the Executive.

(B) No Additional Payment. Except as specifically provided in this Section 8,
the Executive shall not be entitled to any further termination payments, damages
or compensation whatsoever following any termination of this Agreement.

(C) Release. As a condition precedent to any payment pursuant to this Agreement
following a termination, the Executive agrees to deliver to the Company a full
and final release from all actions or claims in connection therewith in favor of
the Company, its affiliates, subsidiaries, directors, officers, employees and
agents, in a form reasonably satisfactory to the Company.

(D) Resignation. If the Executive is a director or officer at the relevant time
of the Company or any of its affiliated or related companies, after termination
of his employment he will promptly tender his resignation from any and all such
positions unless the Board of Directors determines otherwise.

(E) Confirm Covenants. The Executive will confirm in writing his continuing
obligation to the Company, including without limitation under Section 4 and
Section 7 of this Agreement.

9. Severability. The covenants and agreements contained herein (including those
incorporated herein by reference) are separate and severable and the invalidity
or unenforceability of any one or more of such covenants or agreements shall not
affect the validity or enforceability of any other covenant or agreement
contained herein. In addition, if, in any judicial proceeding, a court shall
refuse to enforce one or more of the covenants or agreements contained herein
(including those incorporated herein by reference) because it determines the
duration thereof is too long or the scope thereof is too broad, it is expressly
agreed between the parties hereto that such duration or scope shall be deemed
reduced to the extent necessary to permit the enforcement of such covenants or
agreements, to the extent allowed by applicable law.



--------------------------------------------------------------------------------

10. Notices. All notices and other communications required or permitted
hereunder shall be in writing and sufficient if delivered personally, by private
courier, or sent by registered or certified mail, postage prepaid, addressed as
follows:

 

If to the Executive, to:   

David T. Gibbons

17016 Treviso Way

Naples, FL 34110

If to the Company, to:   

Cott Corporation

5519 West Idlewild Avenue

Tampa, FL 33634-8016

   Attn: Corporate Secretary

Either party may change the person and address to which notices or other
communications are to be sent by giving written notice of any such change in the
manner provided herein.

11. Assignment. This Agreement is personal as to the Executive and shall not be
assignable by the Executive. The Company may assign its rights under this
Agreement to an affiliate of, or successor by merger or consolidation to, the
Company, unless the Agreement is otherwise terminated in accordance with
Section 8.

12. Binding Effect. All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

13. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior agreements or understanding, between the Company
and the Executive with respect to such subject matter. No agreement,
representation, warranty or covenant has been made by either party except as
expressly set forth herein. This Agreement shall not be altered, waived,
modified or amended except by a written instrument executed by the parties
hereto.

14. Independent Advice. The Company and the Executive acknowledge and agree that
they have each obtained independent legal advice in connection with this
Agreement and they further acknowledge and agree that they have read, understand
and agree with all of the terms hereof and that they are executing this
Agreement voluntarily and in good faith.

15. Gender. Words denoting any gender include both genders.

16. Survivorship. Upon the termination of the Executive’s employment, the
respective rights and obligations of the parties shall survive such termination
to the extent necessary to carry out the intended preservation of such rights
and obligations. And, without limiting the foregoing each and every provision of
Sections 3(h), 4, 5, 6, and 8(c) shall survive any termination of this Agreement
until all obligations arising thereunder have been fully performed and Sections
3(i), 3(h) and 7 shall survive a termination of this Agreement indefinitely.



--------------------------------------------------------------------------------

17. Taxes. All payments under this Agreement shall be subject to withholding of
such amounts, if any, relating to tax or other payroll deductions as the Company
may reasonably determine and should withhold pursuant to any applicable law or
regulation.

18. Currency. All dollar amounts set forth or referred to in this Agreement
refer to U.S. currency.

19. Headings. The section headings contained in this Employment Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Employment Agreement.

20. Counterparts. This Employment Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but which together shall
constitute one and the same instrument.

21. Governing Law. This Employment Agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of Florida, without
regard to its conflicts of law principles.

22. Arbitration. All matters in difference between the parties in relation to
this Agreement, shall be referred to the arbitration of a single arbitrator, if
the parties agree upon one, otherwise to three arbitrators, one to be appointed
by the Company and one to be appointment by the Executive and a third to be
chosen by the first two arbitrators named before they enter upon the business of
arbitration. The arbitration shall be conducted in Tampa, Florida in accordance
with the expedited employment dispute rules of the American Arbitration
Association. The award and determination of the arbitrator or arbitrators or any
of two of three arbitrators shall be binding upon the parties and their
respective heirs, executors, administrators and assigns. Each party shall be
responsible for its or his own expenses with respect to the arbitration. An
action may be brought to enforce any judgment rendered in any arbitration
hereunder or to enforce the provisions of this Agreement requiring arbitration.

23. Remedies.

a. Injunctive Relief. Executive acknowledges and agrees that his covenants and
obligations contained in this Employment Agreement relate to special, unique and
extraordinary matters and are reasonable and necessary to protect the legitimate
interests of the Company and that a breach of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies at law are not available. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order, or other equitable relief
from any court of competent jurisdiction restraining Executive from any such
breach.



--------------------------------------------------------------------------------

b. Remedies Cumulative. The Company’s rights and remedies under this Section 24
are cumulative and are in addition to any other rights and remedies it may have
at law or in equity.

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

 

COTT CORPORATION, a Canadian corporation By:  

/s/ Juan R. Figuereo

Name:   Juan R. Figuereo Title:   Chief Financial Officer By:  

/s/ Abilio Gonzalez

Name:   Abilio Gonzalez Title:   Chief People Officer EXECUTIVE:

/s/ David T. Gibbons

DAVID T. GIBBONS

[Signature Page to Gibbons Employment Agreement]